IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 




NO.  AP-75,505




EX PARTE KEVIN L. JONES, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 3031020-A IN THE 167TH JUDICIAL 
DISTRICT COURT TRAVIS COUNTY 


 

 Per curiam.



O P I N I O N

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated assault with a deadly weapon and was
sentenced to confinement for a period of forty years.  The conviction was affirmed in an
unpublished opinion.  Jones v. State, No. 03-04-00428-CR (Tex. App.--Austin, delivered
October 20, 2005). 
	Applicant contends that he was denied his right to file a Petition for Discretionary
Review (PDR) after his conviction was affirmed and that he desired to file such a petition. 
The State concedes and the trial court recommends that relief should be granted.  After a
review of the record, we find that Applicant is entitled to the opportunity to file an out-of-time PDR.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997); Ex parte Crow,
180 S.W.3d 135 (Tex. Crim. App. 2005).
	Thus, Applicant is granted leave to file an out-of-time PDR from the judgment of the
Court of Appeals, number 03-04-00428-CR, which affirmed the conviction in cause number
3031020 from the 167th Judicial District Court of Travis County, Texas.  Applicant shall file
his PDR with the Third District Court of Appeals in Austin within thirty days of the issuance
of this Court's mandate in this matter.  All remaining grounds for relief are dismissed. 
 
DELIVERED:	September 20, 2006
DO NOT PUBLISH